ORDER
PER CURIAM.
Appellant, Jeremy Davis, (“movant”) appeals the judgment denying, without an evidentiary hearing, his Rule 24.035 motion for post-conviction relief. He contends there was no factual basis for his convictions for first degree assault of a law enforcement officer, section 565.081.1, RSMo 2000,1 and armed criminal action, section 571.015.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court did not clearly err. Rule 24.035(k). As an extended opinion would serve no jurisprudential value, we affirm the judgment pursuant to Rule 84.16(b).
We have, however, provided a memorandum opinion for use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000, unless otherwise indicated.